SOMERYILLE, J.
— The confessions made by the defendant to the prosecutrix, were, in our opinion, improperly admitted in evidence. Under the facts appearing in the record, they must be considered as having been obtained through the duress of imprisonment, which operated to extort the confessions from the defendant, and to thus ren*53der them involuntary. It is true, that it is no objection to the admission of confessions that they are made while a prisoner is under lawful arrest, being in the custody of an officer of the law, in the absence of any promises, inducements, or threats. And it is not entirely settled that confessions made by one in a state of illegal imprisonment, without more, are to be deemed involuntary upon the tround that the necessary inference is that they were prouced by the duress of such imprisonment. On this point the authorities are divided. — 1 Greenl. Ev. (14th Ed), § 230 ; Balbo v. The People, 19 Hun. (N. Y.) 424; Rex v. Thornton, 1 Moody C. C. 27. All the authorities agree, however, that confessions, and even admissions, extorted by duress, can not be put in evidence against a defendant. — 2 Best on Ev. § 551; 1 Whart. Crim. Ev. (8th Ed.), § 661; Tilley v. Damon, 11 Gush. (Mass.) 247; Foss Hildreth, 10 Allen (Mass.) 76 ; 1 Bish. Grim. Proc. (3d Ed.), § 1237.
The defendant in this case is shown to have been a colored girl, seventeen or eighteen years of age, in the service of the prosecutrix, who was her mistress. She is shown, moreover, to have been locked up in an out-house by the prosecutrix, the latter at the time making this declaration : “ Noto, I reckon you will tell me something about burning the house. I believe you know all about it.” The effect of this declaration was naturally to create a hope in the mind of the defendant that she might be released from confinement by making a confession — and a corresponding fear that unless such confession was made, her imprisonment would be continued. In other words, that such confession might “bring temporal good or avert temporal evil.” As said by Mr. Bishop, — “it does not matter whether the expected benefit is some specific thing promised, or an undefined clemency pictured to the hope without favor and without promise, or any other appreciable advantage of a temporal nature.” — 1 Bish. Grim Proc. (3d Ed.), § 1223. That this was the tendency of the circumstances surrounding the prisoner, we can have no doubt, due regard being had to her age, and her relation towards the prosecutrix, as servant and mistress, which was one of dominion and authority.— Young v. The State, 68 Ala. 569 ; Redd v. The State, 69 Ala. 255; Porter v. The State, 55 Ala. 95 ; 2 Best Ev. § 551.
The first confessions made being regarded as under duress, those subsequently made to the witness, Robertson, were presumptively inadmissible also, there being nothing to rebut the prevailing probability that the same influence which operated to extort the first confessions, operated also to produce the second.
*54The judgment is reversed and the cause remanded. In the meanwhile the prisoner will be kept in proper custody until discharged by due course of law.